     Case 2:19-cv-04849-GMS Document 62 Filed 03/10/20 Page 1 of 4



 1   Mary O’Grady, 011434                     John C. Norling, 013986
     Jeffrey B. Molinar, 018512               Jeffrey D. Gardner, 021783
 2   William D. Furnish, 028725               Jimmie W. Pursell, Jr., 019957
     Emma Cone-Roddy, 034285                  JENNINGS, STROUSS & SALMON,
 3   OSBORN MALEDON, P.A.                     P.L.C.
     2929 North Central Avenue                One East Washington Street, Suite 1900
 4   21st Floor                               Phoenix, Arizona 85004-2554
     Phoenix, Arizona 85012-2793              (602) 262-5911
 5   (602) 640-9000                           jnorling@jsslaw.com
     mogrady@omlaw.com                        jgardner@jsslaw.com
 6   jmolinar@omlaw.com                       jpursell@jsslaw.com
     wfurnish@omlaw.com
 7   econe-roddy@omlaw.com                    Derek T. Ho (Pro Hac Vice)
                                              Daniel V. Dorris (Pro Hac Vice)
 8   MARK BRNOVICH                            Brendan J. Crimmins (Pro Hac Vice)
     ATTORNEY GENERAL                         Joshua Hafenbrack (Pro Hac Vice)
 9   Daniel Bergin, 012057                    Collin R. White (Pro Hac Vice)
     Savita Kasturi, 022515                   Bethan R. Jones (Pro Hac Vice)
10   15 South 15th Avenue                     KELLOGG, HANSEN, TODD, FIGEL
     Phoenix, Arizona 85007                   & FREDERICK, P.L.L.C.
11   daniel.bergin@azag.gov                   1615 M Street, N.W., Suite 400
     savita.kasturi@azag.gov                  Washington, D.C. 20036
12                                            (202) 326-7900
     Attorneys for John Halikowski            dho@kellogghansen.com
13                                            ddorris@kellogghansen.com
     MARK BRNOVICH                            bcrimmins@kellogghansen.com
14   ATTORNEY GENERAL                         jhafenbrack@kellogghansen.com
     Brunn (Beau) W. Roysden III, 028698      cwhite@kellogghansen.com
15   Rusty D. Crandell, 026224                bjones@kellogghansen.com
     2005 North Central Avenue
16   Phoenix, Arizona 85004                   Attorneys for Intervenor-Defendant
     (620) 542-3333
17   beau.roysden@azag.gov
     rusty.crandell@azag.gov
18
     Attorneys for Mark Brnovich
19
                     IN THE UNITED STATES DISTRICT COURT
20
                          FOR THE DISTRICT OF ARIZONA
21
     CDK Global, LLC, a limited liability
22   company, and The Reynolds and Reynolds           No. CV-19-04849-PHX-GMS
     Company, a corporation,
23                       Plaintiffs,                RESPONSE TO PLAINTIFFS’
                                                      REQUEST FOR RULE 16
24   vs.                                             PRETRIAL CONFERENCE
25   Mark Brnovich, Attorney General of the
     State of Arizona, et al.,
26
                         Defendants.
27
28
      Case 2:19-cv-04849-GMS Document 62 Filed 03/10/20 Page 2 of 4



 1          Defendants Arizona Attorney General Mark Brnovich and Arizona Department
 2   of Transportation Director John Halikowski (“State Defendants”) and Intervenor-
 3   Defendant the Arizona Automobile Dealers Association hereby respond to Plaintiffs’
 4   Request for Rule 16 Pretrial Conference to address the process and logistics for the
 5   April 28, 2020 consolidated hearing (the “Request,” Doc. 61). At Defendants’
 6   request, the parties met and conferred on March 4, 2020 and discussed the proposed
 7   format for the consolidated hearing. On March 5, 2020, Defendants proposed
 8   procedures regarding the conduct of the consolidated hearing to Plaintiffs, with the
 9   goal of providing the Court with a joint submission in advance of a Rule 16 Pretrial
10   Conference. Defendants therefore take the following positions with respect to the
11   Request and matters related to the consolidated hearing:
12          (1)    The State Defendants have no objection to a Rule 16 Pretrial
13   Conference prior to the April 28, 2020 preliminary injunction hearing.
14          (2)    Defendants recommend that the Court direct the parties to make a joint
15   submission to the Court that proposes agreed-upon procedures for the Court’s
16   consideration and identifies any areas of disagreement between the parties and briefly
17   outlines the parties’ respective positions on those areas of disagreement. The State
18   Defendants propose that the items to be addressed in the joint submission include:
19          (a)    Witness lists and exhibits for use in the consolidated hearing;
20          (b)    The presentation of oral argument on the Defendants’ motions to
21                 dismiss and time required for that presentation; and
22          (c)    The time required for the opening statements, legal argument, witness
23                 testimony and closing statements on Plaintiffs’ motion for preliminary
24                 injunction.
25          (3)    Defendant Halikowski withdraws his request for oral argument with
26   respect to the Motion to Dismiss Defendant Halikowski (Doc. 38), so that the Court
27   may consider his motion at its earliest convenience. Defendant Halikowski believes
28   that his motion presents issues that are discrete from the other motions in the
                                                2
      Case 2:19-cv-04849-GMS Document 62 Filed 03/10/20 Page 3 of 4



 1   consolidated hearing and a ruling on the motion would aid all parties in the preparing
 2   for the consolidated hearing. Therefore, Defendant Halikowski requests a ruling on
 3   his motion one week before the consolidated hearing (April 21, 2020), if feasible.
 4          This joint submission would help ensure an efficient and orderly Rule 16
 5   Pretrial Conference and provide the Court with the parties’ view on their needs for the
 6   consolidated hearing. The State Defendants propose that this joint submission be
 7   filed with the Court prior to the Rule 16. A proposed order that includes this proposal
 8   is submitted with this response.
 9          DATED this 11th day of March, 2020.
10                                             OSBORN MALEDON, P.A.
11
                                               By s/ William F. Furnish
12                                                Mary R. O’Grady
                                                  Jeffrey B. Molinar
13                                                William F. Furnish
                                                  Emma Cone-Roddy
14                                                2929 North Central Avenue, Suite 2100
                                                  Phoenix, Arizona 85012-2793
15
                                               MARK BRNOVICH,
16                                             ATTORNEY GENERAL
17                                                  Daniel Bergin
                                                    Savita Kasturi
18                                                  15 South 15th Avenue
                                                    Phoenix, Arizona 85007
19
                                               Attorneys for Defendant John S. Halikowski,
20                                             Director of the Arizona Department of
                                               Transportation
21
                                               MARK BRNOVICH
22                                             ATTORNEY GENERAL
23                                             By s/ Brunn W. Roysen III (w/ permission)
                                                  Brunn (Beau) W. Roysden III
24                                                Rusty D. Crandell
                                                  2005 North Central Avenue
25                                                Phoenix, AZ 85004
26                                             Attorneys for Defendant Arizona Attorney
                                               General Mark Brnovich
27
28
                                                3
     Case 2:19-cv-04849-GMS Document 62 Filed 03/10/20 Page 4 of 4



 1                                    JENNINGS, STROUSS & SALMON,
                                      P.L.C.
 2
                                      By s/ Jimmie W. Pursell, Jr. (w/ permission)
 3                                       John C. Norling – 013986
                                         Jeffrey D. Gardner – 021783
 4                                       Jimmie W. Pursell, Jr. – 19957
                                         One East Washington Street, Suite 1900
 5                                       Phoenix, Arizona 85004-2554
 6                                    KELLOGG, HANSEN, TODD, FIGEL &
                                      FREDERICK, P.L.L.C.
 7
                                           Derek T. Ho (Pro Hac Vice)
 8                                         Daniel V. Dorris (Pro Hac Vice)
                                           Brendan J. Crimmins (Pro Hac Vice)
 9                                         Joshua Hafenbrack (Pro Hac Vice)
                                           Collin R. White (Pro Hac Vice)
10                                         Bethan R. Jones (Pro Hac Vice)
                                           1615 M Street, N.W., Suite 400
11                                         Washington, D.C. 20036
12                                    Attorneys for Intervenor-Defendant
                                      Arizona Automobile Dealers Association
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       4
